Citation Nr: 0736648	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-22 593 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hypertension on a direct basis.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

I. Outstanding Treatment Records 

The veteran testified at his October 2007 Board hearing that 
he has been receiving treatment for his claimed hypertension 
at the Tampa, Florida VA Medical Center (MC) since it opened 
in 1972.  A review of the claims folder reveals treatment 
records from the Tampa VAMC for the periods from June 1981 
through November 1987, April 1990 through October 1992, March 
1994 through December 1996, and May 1999 through April 2002.  
There is no indication that records were requested for any 
period prior to June 1981, from December 1987 through March 
1990, from November 1992 through February 1994, from January 
1997 through April 1999, and from May 2002 through the 
present.  The record contains a few VA treatment records 
post-April 2002; however, such records were submitted by the 
veteran.  There is also evidence of record that the veteran 
was treated at Bay Pines VAMC; however, there are no records 
from this facility associated with the claims file.  See 
September 1993 RO Hearing Transcript.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As these records are clearly relevant to the 
veteran's claims on appeal, particularly his secondary 
service connection claim, the Board concludes that a 
reasonable effort should be made to obtain these outstanding 
VA treatment records.  See 38 U.S.C.A. § 5103A(b) (West 
2002).

The veteran also testified in October 2007 that he was 
treated by two private physicians in Lakeland, Florida, a Dr. 
Vallejo and a Dr. Polkin or Poleskin.  See also September 
1993 RO hearing transcript.  He stated that one of these 
physicians informed him that his hypertension and nervous 
disorder are related.  According to 38 C.F.R. § 3.159(c)(1) 
(2007), VA has a duty to assist veteran's in obtaining 
private treatment records which may be pertinent to his 
claim.  In the present case, the records identified above may 
assist the veteran in substantiating his claims; thus, it is 
necessary to obtain these records.  The Board must therefore 
remand this appeal for further development.

II. VCAA Notice

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After reviewing the claims folder, the Board finds that the 
veteran has not been properly notified of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  In this regard, although a March 2005 
letter provided notice regarding the evidence and information 
necessary to substantiate a claim of direct service 
connection, neither this letter, nor any other 
correspondence, informs the veteran of what evidence and 
information is necessary to warrant entitlement to service 
connection for hypertension as secondary to a service-
connected disability.

In light of the above, the Board concludes that this case 
must be remanded for compliance with the required notice and 
duty to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claims 
of entitlement to service connection for hypertension.  
Dingess held that VA must provide notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, such notice should be 
provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to (1) reopen his 
previously disallowed claim of entitlement 
to service connection for hypertension on 
a direct basis, including notice regarding 
the reasons for his previous denial, see 
Kent v. Nicholson, 20 Vet. App. 1 (2006); 
and (2) establish service connection for 
hypertension as secondary to a service-
connected disability.  This letter should 
also provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess, supra.  

2.  Obtain any VA treatment records from 
the Tampa VAMC for the period prior to 
June 1981, from December 1987 through 
March 1990, from November 1992 through 
February 1994, from January 1997 through 
April 1999, and from May 2002 through the 
present.  Records should also be obtained 
from the Bay Pines VAMC for all available 
dates.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Contact the veteran to obtain the names 
and addresses of any medical care providers 
who treated the veteran for any mental 
health problems as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: Dr. 
Vallejo and Dr. Polkin/Poleskin.  After 
securing the necessary release from the 
veteran, obtain these records.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



